Thos. Moore, deceased, was the petitioner’s father, and in proof thereof produced his indentures of apprenticeship, in which he was described as the son of Thomas Moore, and many witnesses testified to the fact of Thomas Moore speaking of, and acknowledging him as his son. The appellee, Mary Hoffman, the sister of the deceased, denied that the said Richard H. Moore was the son of the said Thomas Moore, or that he ever had a child, and therefore claimed, as next of kin, to be entitled to the administration of the estate of Thos. Moore, and produced proof that the wife of said Thomas Moore was never delivered of a child, and that Richard H. Moore was the son of another woman, delivered at the house of said Thomas Moore and abandoned by her, and by said Thomas Moore adopted.
*174Orphans’ Court,
April 15, 1854.
The following is the decision of Wm. F. Purcell, Judge of the Orphans’ Court:
I have examined the evidence in this case with care, as well as the laws referred to by the counsel, Messrs. Carrington andWallach, for the parties, and decide that Richard H. Moore, the petitioner, is not the legitimate child of the deceased, but was raised by him and adopted as his son. The law in such cases does not allow such persons to inherit property unless it be willed to them, according to the statute in such cases made and provided. The petition of said Moore is therefore dismissed, and the next of kin of the deceased applying for the same will be appointed.
On appeal to the Circuit Court the case was fully argued by counsel. The Court affirmed the decision of the Orphans’ Court, and decided that Mrs. Hoffman had the right to the estate as next of kin to Thomas Moore.